UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6576



GARY SHEPPARD,

                                           Petitioner - Appellant,

          versus


HOWARD PAINTER, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Parkersburg. Joseph Robert Goodwin,
District Judge. (CA-98-839-6)


Submitted:   July 8, 1999                  Decided:    July 15, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matthew Anthony Victor, Charleston, West Virginia, for Appellant.
Scott E. Johnson, Kristine Marie Howard, OFFICE OF THE ATTORNEY
GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary Sheppard seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See Sheppard v. Painter, No. CA-98-839-6

(S.D.W. Va. Apr. 13, 1999). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2